Citation Nr: 0727443	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1992.  
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2004 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's PTSD is shown to cause occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking or mood, but does not 
cause total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
rating assigned for service-connected PTSD.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support the assignment of different percentage 
ratings during the period in question beyond the 100 percent 
rating assigned between September 8, 2005 and October 31, 
2005 under 38 C.F.R. § 4.29 on the basis of hospitalization.  
See November 2005 rating decision.  
The veteran underwent a Mental Health and Behavioral Science 
Services (MH&BS) initial assessment at the East Orange, New 
Jersey, VA Medical Center (VAMC) in May 2003, at which time 
he indicated he was on the substance abuse unit at the VAMC, 
denied a history of suicidality, reported a history of 
domestic violence, and indicated that he was married in 1992 
and separated in 1994.  The evidence of record confirms that 
the veteran completed an inpatient Substance Abuse and 
Treatment Program (SATP) between April 17, 2003 and May 8, 
2003 at the East Orange VAMC.  See December 2003 MH&BS 
discharge note.  The evidence also indicates that the veteran 
attended psychotherapy group sessions at the East Orange VAMC 
on several occasions and received treatment at the Newark Vet 
Center.  

A VA compensation and pension (C&P) initial evaluation for 
PTSD examination was conducted in March 2004.  The veteran 
reported having nightmares and bad dreams, and being 
hypervigilant and startled at loud noises, on and off for the 
past ten years.  He also indicated having occasional panic 
attacks characterized by shortness of breath, anxiety, 
dizziness and a tingling sensation, which were mild to 
moderate symptoms in nature.  At the time of the examination, 
the veteran was working as a probation officer.  He reported 
being separated from his spouse due to his symptoms and 
indicated that he had not spoken to his two children for some 
time.  The veteran indicated that he isolates himself and 
reported that the only people he is in touch with are some 
colleagues at work.  Mental status examination revealed that 
the veteran was dressed casually and was cooperative with 
depressed mood, blunted affect, and normal speech.  There 
were no perceptual problems and thought processes and content 
were normal.  The veteran denied suicidal or homicidal 
ideation, was oriented to person, place and time, and had 
fair insight, judgment and impulse control.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned; the 
VA examiner reported that the veteran's symptoms were 
moderate and that he is somewhat isolative.  

The veteran was admitted to Trinitas Hospital on July 23, 
2004 after a neighbor/friend called the police due to their 
belief that the veteran was going to harm himself.  At the 
time of his admission, the veteran indicated that he 
consented to go to the hospital for treatment when the police 
came because he had been drinking and was anxious, not 
sleeping, and was having nightmares and flashbacks.  He also 
reported that he had stopped taking his antidepressant 
medication.  The veteran was noted to be actively suicidal 
and wanted to end it all, reporting that he had closed his 
eyes and walked into traffic two days prior at 2:00 am.  See 
psychiatric evaluations and other records from Trinitas 
Hospital.  A psychiatric discharge summary reported that the 
veteran was admitted with a diagnosis of PTSD, generalized 
anxiety disorder, alcohol abuse, alcohol withdrawal and 
depression, not otherwise specified, and a GAF score of 20.  
From the beginning of his admission, the veteran was noted to 
be withdrawn and anxious and unable to cope with his 
situation.  He was started on medication and showed steady 
improvement to the point of being discharged.  Mental status 
examination at the time of his discharge revealed that he was 
fairly groomed and cooperative with clear, coherent and goal-
oriented conversation, intact thought processing and content, 
and intact psychomotor activities.  The veteran's mood was 
euthymic with a mood congruent affect, he denied suicidal or 
homicidal ideation, he was fully alert and oriented time 
three with intact cognitive functioning, and his insight, 
judgment and impulse control were good.  He was discharged on 
July 27, 2004 with a diagnosis of PTSD and alcohol abuse and 
a GAF score of 70.  

A VA C&P review examination for PTSD was conducted in 
September 2005, at which time the veteran was at the PTSD 
unit at the Lyons, New Jersey, VAMC.  The veteran reported he 
was getting some group therapy and denied a history of 
suicide behavior or violence.  He indicated he had nightmares 
and flashbacks, hypervigilance, and easy startle reflex about 
two to three times per week.  The veteran also indicated he 
had depression, road rage, and sporadic panic attacks.  He 
reported only getting four hours of sleep per night.  The 
examiner noted that the symptoms described by the veteran 
seemed to be moderately severe in nature; he did not report 
any remissions.  The veteran indicated that he was currently 
suspended from his work as a probation officer because of his 
aggressive behavior towards clients, and he reported that he 
had been given warnings and suspensions in the past.  The 
veteran stated that he had recently gotten divorced after 12 
years of marriage and reported that his wife left him because 
of his alcoholism and abusive nature.  He had not seen his 
two children in the last two years, was living by himself, 
was estranged from his own family, and reported that he did 
not have any friends.  Mental status examination revealed 
that the veteran was dressed casually and was cooperative 
with depressed mood and blunted affect.  No appreciable 
problems were noted and his speech and thought process and 
content were normal.  There was no suicidal or homicidal 
ideation, the veteran was oriented to person, place and time, 
and insight, judgment and impulse control were fair.  A GAF 
score of 40 was assigned and the examiner indicated that the 
veteran had fairly moderately severe symptoms, had problems 
at work, and was isolative.  The examiner also noted that the 
veteran's psychiatric problems did prevent him from getting 
employment.  

The veteran was admitted to the New Jersey Health 
Psychosocial Residential Rehabilitation Treatment Program 
(NJH-PRRTP) on September 8, 2005 (the PTSD unit at the Lyons 
VAMC he referred to during his September 2005 VA 
examination).  A discharge summary indicates that at the time 
of screening, the veteran reported insomnia, anxiety, anger, 
dyscontrol, nightmares, flashbacks and intrusive thoughts.  
He also reported a history of domestic violence and of 
noncompliance with outpatient PTSD and psychiatric treatment, 
but denied a history of suicide attempt.  A mental status 
examination revealed that the veteran was calm and 
cooperative.  Eye contact and reliability were good, speech 
was relevant and coherent with normal rate, rhythm and 
volume, and thought process was linear.  There were no 
psychomotor abnormalities noted, the veteran denied 
depressive cognitions such as suicidal and homicidal 
ideation, and also denied delusions, obsessions and phobias.  
His cognition was grossly intact and his insight and judgment 
were fair to poor.  During the course of his treatment, the 
veteran participated in group, individual and recreational 
therapy and was found stable for discharge after 45 days of 
treatment.  A discharge diagnosis of chronic PTSD was made 
and a GAF score of 47 was assigned.  

The veteran's ex-wife and father have each provided two 
statements in support of the veteran's claim.  In pertinent 
part, the veteran's father reported in a January 2006 letter 
that the veteran returned from active service a very changed 
man and that he and his wife began to fear the veteran, 
ultimately telling him he could not live in their home during 
the times when his wife kicked him out.  The veteran's father 
indicated that despite the treatment he has received, the 
veteran still has episodes of depression, nightmares and 
panic attacks, has problems at work and is very lonely.  In a 
June 2007 letter, the veteran's father reported that the 
veteran has become more remote from family and hardly visits, 
even during holidays.  His cousins have shunned him, his two 
sisters fear him, his ex-wife seems to hate him, and he is 
continuously angry, moody and very depressed.  The veteran's 
father reported that he and his wife take food to the veteran 
and occasionally clean the basement apartment where he lives.  
The veteran's father also reported that the veteran does not 
leave his apartment at all during some weeks, does not own a 
telephone, and on several occasions, has had to borrow clean 
clothes from his father.  The veteran's father indicates that 
the veteran is a heartbreak to his mother.  

In a January 2006 letter, the veteran's ex-wife wrote that 
after returning from service, the veteran became very angry, 
abusive, and isolated himself from everyone.  He also began 
drinking more.  She reported that she left him in 1994 and 
that they were separated for ten years before divorcing.  She 
indicated that she has been in contact with him because they 
have two children.  In a June 2007 letter, the veteran's ex-
wife reported that she received a call from the veteran in 
March 2006 telling her that he was being suspended from work.  
She indicated that this concerned her because his income is 
her only source of income.  She reported that she took the 
bus to see him shortly thereafter and found that he had not 
showered in several days, that his apartment was dark and 
dirty, and that there was no food in the refrigerator.  

A June 2007 statement from K.D. indicates that he met the 
veteran around October 2001 while he was homeless.  K.D. 
offered the veteran a place to stay in his home, where the 
veteran stayed for about two and one-half years.  K.D. 
indicated that the veteran went on binges, attempted suicide 
on occasion, and would shut down or isolate himself whenever 
K.D. tried to talk to him about things that were bothering 
the veteran.  

The veteran presented testimony in support of his claim for 
increased rating in June 2007.  He described constant panic 
attacks, deep depression, hours lacking sleep and severe 
nightmares.  The veteran reported that he has been outcast by 
his family, disliked by friends and even feared by close 
ones.  He indicated that he is always on the brink of job 
termination with absolutely no chance of achieving a higher 
position, has endless financial problems, and has been near 
eviction a couple of times.  The veteran reported that he has 
been suspended from work on three occasions and has received 
psychiatric and detox treatment at Trinitas Hospital.  He 
also reported that he relocated to Oklahoma in March 2006 
during a suspension from work.  The veteran indicated that he 
was still working as a probation officer but reported that he 
is no longer a probation officer to felons due to his 
instability.  Instead, he is a probation officer in the child 
support unit and acts as a case worker.  The veteran denied 
receiving any treatment for his PTSD since May 2006.  

The evidence of record supports the assignment of a 70 
percent rating, but no higher, for PTSD.  The record reflects 
several references to suicidal ideation, although these 
references have not been consistent.  See e.g., August 2005 
MH&BS screening note; June 2007 letter from K.D.; July 2004 
records from Trinitas Hospital.  The evidence also indicates 
that the veteran has suffered from recurrent and intrusive 
distressing recollections of the traumatic event (nightmares 
and flashbacks), impaired impulse control (history of 
domestic violence) and depression and occasional panic 
attacks.  He has also had various work-related problems 
(several written reprimands; 50 day suspension; change of 
duties), has neglected his personal appearance, hygiene and 
living environment (father has had to lend him clean clothes; 
parents bring food and occasionally clean apartment; ex-wife 
found veteran had not showered for days; apartment dark and 
dirty with no food in fridge), and he has displayed an 
inability to establish and maintain effective relationships 
(separated after two years of marriage and ultimately 
divorced; wife has contact with him because of their two 
children; has not seen children for some time; lives by 
himself; no friends; hardly visits family; shunned by 
cousins; feared by sisters).  In addition, although the 
veteran's GAF scores have fluctuated between 20 and 70, the 
most recent score of 47 was assigned following the veteran's 
admission to the PRRTP program.  This score represents 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  The Board finds that as the veteran exhibits both 
occupational and social impairment, with deficiencies in 
work, family relations and mood, his symptoms more nearly 
approximate the criteria for a 70 percent evaluation.  
The evidence does not support a finding that the veteran's 
PTSD produces total occupational and social impairment to 
warrant a 100 percent rating for service-connected PTSD.  See 
38 C.F.R. § 4.7 (2006).  The veteran testified that he is 
still employed as a probation officer, and there is no 
evidence he exhibits symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was informed of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See May 2003 letter.  He was later informed of the 
need to send any evidence in his possession that pertains to 
the claim in a November 2005 statement of the case (SOC).  
The Board acknowledges that the veteran was not provided 
notice of what evidence was necessary to support a claim for 
increased rating prior to the initiation of his appeal.  The 
veteran's disagreement with the initial rating, however, 
stems from a NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
veteran was also given notice of the appropriate disability 
rating and effective date of any grant of service connection 
in a March 2006 letter.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's private and VA medical records were 
obtained and he was given several appropriate VA examinations 
in connection with his claim.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


